Case 8:19-cv-00962-GW-AGR Document 60 Filed 01/31/20 Page 1 of 4 Page ID #:301



  1 PATRICK M. MALONEY (SBN 197844)
    NICOLE A. POTASH (SBN 323240)
  2 THE MALONEY FIRM, APC
    2381 Rosecrans Ave., Suite 405
  3 El Segundo, CA 90245
    Tel: 310-540-1505 │ Fax: 310-540-1507
  4 pmaloney@maloneyfirm.com
    npoltash@maloneyfirm.com
  5
    DAVID B. CUPAR (Pro Hac Vice)
  6 MATTHEW J. CAVANAGH (Pro Hac Vice)
    McDONALD HOPKINS LLC
  7 600 Superior Avenue East, Suite 2100
    Cleveland, OH 44114
  8 Tel: 216-348-5400 │Fax: 216-348-5474
    dcupar@mcdonaldhopkins.com
  9 mcavanagh@mcdonaldhopkins.com
 10 Attorneys for Plaintiff and Counterclaim-Defendant
    SPECTRUM LABORATORIES, LLC
 11
 12                       UNITED STATES DISTRICT COURT
 13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14                            CENTRAL DIVISION
 15   SPECTRUM LABORATORIES,           ) Case No. 8:19-cv-00962-GW-AGR
      LLC,                             )
 16                                    )
               Plaintiff,
 17                                    ) JOINT STATUS REPORT
      v.                               ) RE MEDIATION
 18                                    )
      MICHAEL TANDBERG et al.,
 19                                    )
               Defendants.             )
 20                                    )
 21                                    ) Judge:      Hon. George H. Wu
      MICHAEL TANDBERG,                ) Courtroom: 9D
 22                                    ) Mag. Judge: Hon. Alicia G. Rosenberg
               Counterclaim-Plaintiff,
 23                                    ) Filed:      May 20, 2019
      v.                               ) Trial:      None set
 24
      SPECTRUM LABORATORIES, LLC, )
 25                                    )
               Counterclaim-Defendant. )
 26
 27
 28
      {8599325: }                             1                 Case No. 8:19-cv-00962-GW-AGR
                             JOINT STATUS REPORT RE MEDIATION
Case 8:19-cv-00962-GW-AGR Document 60 Filed 01/31/20 Page 2 of 4 Page ID #:302



  1            As requested by the Court’s January 23, 2020 Order (ECF #57), the parties
  2 provide this joint status report on mediation, discovery, and case schedule.
  3            Mediation: The parties were unable to reach an agreement at mediation.
  4            Discovery: Plaintiff Spectrum Laboratories LLC has requested and obtained a
  5 telephonic discovery conference with Magistrate Judge Alicia G. Rosenberg on
  6 February 4, 2020 at 11:00 a.m. to discuss discovery disputes between the parties.
  7 Spectrum contends that Tandberg’s discovery responses are incomplete. As part of
  8 the discovery dispute, Spectrum contends that Tandberg has not disclosed the names
  9 of the other individuals and persons involved with the manufacture and sale of the
 10 accused Synthetix5 product, or the documents evidencing their involvement (such as
 11 asset purchase agreements). Once Spectrum obtains that discovery, it expects to
 12 amend its complaint to add new defendants. Thus, Spectrum’s proposed schedule
 13 below includes the additional time needed for identifying and joining new
 14 defendants.
 15            Tandberg disagrees with Spectrum and contends that he has properly
 16 responded to Spectrum’s discovery requests. Tandberg believes that this frivolous
 17 lawsuit has been filed by Spectrum in an attempt to use its invalid Patents as leverage
 18 to compel Tandberg to seek out and identify the manufacturers, distributors,
 19 resellers, and others involved in this underground illegal industry, to the benefit of
 20 Spectrum.
 21            Schedule: The parties propose the following case schedule:
 22
 23                              Event                                      Date
 24    Deadline to amend pleadings                              4/30/20
 25    Fact Discovery Cut-off                                   12/11/20
 26    Expert Report Deadline (on issues where the party 12/18/20
 27    bears the burden of proof)
 28    Rebuttal Expert Report Deadline                          1/18/21
      {8599325: }                                  2                 Case No. 8:19-cv-00962-GW-AGR
                                  JOINT STATUS REPORT RE MEDIATION
Case 8:19-cv-00962-GW-AGR Document 60 Filed 01/31/20 Page 3 of 4 Page ID #:303



  1
                              Event                                          Date
  2
       Expert Discovery Cut-off                                  2/26/21
  3
       Dispositive Motion Deadline                               3/26/21
  4
       Final Pretrial Conference                                 6/25/21
  5
       Trial date                                                8/24/21
  6
  7
  8
  9
      DATED: January 31, 2020
 10
                                               Respectfully submitted,
 11
 12                                              s/ Matthew J. Cavanagh
                                               DAVID B. CUPAR (Pro Hac Vice)
 13                                            MATTHEW J. CAVANAGH (Pro Hac Vice)
 14                                            McDONALD HOPKINS LLC
                                               600 Superior Avenue East, Suite 2100
 15                                            Cleveland, OH 44114
 16                                            Tel: (216) 348-5730
                                               Fax: (216) 348-5474
 17                                            dcupar@mcdonaldhopkins.com
 18                                            mcavanagh@mcdonaldhopkins.com
 19                                            PATRICK M. MALONEY (SBN 197844)
 20                                            NICOLE A. POTASH (SBN 323240)
                                               THE MALONEY FIRM, APC
 21
                                               2381 Rosecrans Ave., Suite 405
 22                                            El Segundo, CA 90245
                                               Tel: (310) 540-1505
 23
                                               Fax: (310) 540-1507
 24                                            pmaloney@maloneyfirm.com
                                               npoltash@maloneyfirm.com
 25
 26                                            Attorneys for Plaintiff and
                                               Counterclaim-Defendant
 27
                                               SPECTRUM LABORATORIES, LLC
 28
      {8599325: }                                   3                 Case No. 8:19-cv-00962-GW-AGR
                                   JOINT STATUS REPORT RE MEDIATION
Case 8:19-cv-00962-GW-AGR Document 60 Filed 01/31/20 Page 4 of 4 Page ID #:304



  1
                            By:   /s/ Michael M. Ahmadshahi
  2
                                  Michael M. Ahmadshahi, PhD, Esq.
  3                               AHMADSHAHI LAW OFFICES
  4                               2030 Main Street, Ste. 1300
                                  Irvine, CA 92614
  5                               Telephone: 949.260.4997
  6                               Facsimile: 949.260.4996
                                  Email: mahmadshahi@mmaiplaw.com
  7
                                  Attorney for Defendant
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      {8599325: }                             4                 Case No. 8:19-cv-00962-GW-AGR
                             JOINT STATUS REPORT RE MEDIATION
